Citation Nr: 0726624	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In June 2007, the veteran testified at a 
Board hearing at the RO.  A transcript of that hearing has 
been incorporated into the claims file.  

In July 2007, the undersigned granted the veteran's motion to 
advance the appeal on the Board's docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran has residuals of frostbite of the feet that is 
medically attributable to service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for service connection for residuals of frostbite of the 
feet, namely peripheral neuropathy of the lower extremities, 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirements of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet App 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.

II.  Facts

The veteran's service personnel record (DD Form 214) shows 
that his related civilian occupation was that of a stock 
clerk.  This record also shows that he served one year and 
three months overseas and received the Korean Service Ribbon.

Despite extensive efforts outlined below to obtain the 
veteran's service medical records, they have not been located 
and are presumed missing and unavailable for review.

According to a June 2001 VA neurology consult note, the 
veteran was being seen in consultation for long-standing 
peripheral neuropathy.  The veteran reported that he suffered 
frostbite exposure in Korea and has experienced numbness and 
tingling ever since.  He also reported receiving B-12 
injections for five years to prevent nerve damage.  

A VA outpatient record in September 2001 from ambulatory care 
shows that the veteran was being seen for a follow up of 
neuropathy bilateral feet and had frostbite during service.  
This record further notes that the veteran had peripheral 
neuropathy secondary to frostbite damage.  It also notes that 
he had been diagnosed with B12 deficiency.

On file is a VA neurological progress note dated in November 
2001 noting that the veteran had been seen in "June" and 
diagnosed as having peripheral neuropathy, most probably due 
to B12 deficiency.  

VA outpatient records from 2002 to 2005 include a March 2002 
record noting that the veteran had peripheral neuropathy 
secondary to frostbite damage and had also been diagnosed as 
having a B12 deficiency.  A number of these records reflect 
the veteran's complaint of worsening foot pain.  

In September 2004, the veteran filed a claim for service 
connection for a bilateral foot disability that he said began 
in December 1953.  He also said that he had been treated for 
this condition in service at a field hospital in Korea (Dog 
Med) from December 1953 to January 1954.  

In October 2004, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  The NPRC responded in November 2004 as follows:  

The [NPRC] has conducted an extensive and 
thorough search of the records among our 
holdings.  We were unable to locate the 
records identified in your request.  On 
the basis of the request presented to 
NPRC, we have concluded that the records 
either do not exist, that NPRC does not 
have them or that further efforts to 
locate them at NPRC would be futile.

During a November 2004 VA podiatry examination, the veteran 
reported having frostbite on his feet when in the field in 
Korea.  He said that in December 1953 he was taken to a field 
hospital where he was treated for approximately three weeks.  
He said both feet had been affected at the time and had a 
bluish discoloration.  He said the feet were treated with a 
purple medication and he had difficulty walking due to 
numbness.  He further reported that he presently still had 
difficulty walking due to numbness in the bottoms of his 
feet.  He reported wearing arch supports for approximately 
three months and said that he had first been prescribed 
orthopedic shoes in 1975.  He denied ever having foot 
surgery.  Regarding employment, the veteran reportedly 
retired in 1990 and had been on his feet for most of his 
career.  He said that the pain had increased over the years.  
On examination the veteran was noted to have immediate pain 
upon standing and had "extreme shuffling steps".  He was 
diagnosed as having osteoarthritis of the subtalar joint, 
osteoarthritis of the ankle joint, bilaterally, and ankle 
equinus deformity, bilaterally.

In May 2005, the veteran underwent a VA peripheral nerve 
examination.  He gave a history of tingling, numbness, and 
paresthesias of both lower extremities for the last several 
years.  He also reported a history of exposure to severe 
winter and cold weather (zero degree temperatures), in Korea 
in the 1950s.  He said he began to experience pain 
immediately, but that the numbness came later on and slowly 
progressed to a state that the veteran presently had 
difficulty ambulating and had painful neuropathy symptoms 
occurring daily and at night.  He reported that he had been 
on mediation, gabapentin, for painful neuropathy symptoms, 
but it was discontinued because he could not tolerate it.  He 
also reported receiving B12 injections for the last 8 to 9 
years with a normal B12 level, although the examiner reported 
no record of low B12 levels in the veteran's medical history.  
The veteran was noted to be in a wheelchair.  Findings 
revealed marked sensory loss to pinprick and light touch 
below the knee down to the foot and ankle to the toes, 
bilaterally.  Vibration sense and position sense both were 
diminished on both big toes and to some extent on the ankles.  
The veteran was diagnosed as having "chronic sensorimotor 
peripheral neuropathy of both lower extremities most likely 
secondary to residuals of cold injury (frostbite) occurred in 
the service."  The examiner noted that the veteran's present 
condition was progressive in nature.  

Also in May 2005, the veteran underwent a VA cold injury 
examination.  His claims file was not reviewed in conjunction 
with this examination.  The examiner relayed that the veteran 
had retired in 1991 and had worked as a sign director prior 
to his retirement.  The veteran reported walking through the 
snow in service in Korea and developing cold injury and 
frostbite.  He said he did not have proper boots at the time.  
He further reported that he had been evaluated at Dog Medical 
Unit and required medical management for two weeks.  He was 
diagnosed as having "cold injury as described."

In July 2005, the RO made a second request to the NPRC for 
the veteran's service medical records.  The RO provided the 
NPRC with the veteran's name while in service as well as his 
name after service that he had legally changed.  The NPRC 
again informed the RO in August 2005 that an extensive and 
thorough search for the veteran's service medical records 
revealed no records.  

In the veteran's notice of disagreement filed in February 
2006, the veteran said that VA doctors agreed that his 
peripheral neuropathy was directly brought on by his 
frostbite and it was "incomprehensible" that his claim was 
denied in light of such evidence.  He said that his Colonel 
had sent him to the field hospital in service and that the 
condition had plagued him for 50 years.  He also said that 
over the last five years he had tried to retrieve his medical 
records, but that unfortunately the doctors had either died 
or retired and his records were no longer available.  

The veteran testified at a Board hearing at the RO in June 
2007 that he spent approximately a year and a half serving in 
Korea and that he served primarily outside working in 
supplies.  He denied receiving any special provisions for the 
cold.  He said while in Korea he spent two weeks in a field 
hospital for treatment of frostbite.  His wife testified that 
the veteran first sought treatment postservice for frostbite 
in 1958.  She went on to testify that the veteran received 
prosthetics in the late 1960s to early 1970s to try to 
relieve the pain.  She said that they no longer had records 
regarding this treatment.  She further reported that the 
veteran began going to VA for his frostbite in 2000 or 2001.  
She noted that it had taken approximately 48 years for the 
veteran's condition to reach its current level of severity.  
The veteran's representative stated that the veteran had not 
engaged in combat with the enemy, but rather served in a 
supply and distribution function.  

II.  Analysis

At the outset, the Board wishes to make clear that extensive 
searches for service medical records for the veteran's period 
of active service from September 1952 to September 1955 have 
been unsuccessful.  See Requests for Information from the 
NPRC dated in October 2004 and July 2005. 

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When, after consideration of all evidence and material of 
record in this case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination in the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

As noted above, the veteran's service medical records are 
missing and unavailable for review.  Nonetheless, the Board 
finds that the veteran's written statements in support of his 
claim, and his statements to VA medical personnel from 2001 
to 2005 with regard to his symptomatology over the course of 
the postservice period, to be credible.  Similarly, the 
hearing testimony that the veteran and his wife provided is 
probative to describe their lay observations regarding his 
foot pain ever since service.  While not medical 
professionals, their statements are competent evidence to 
describe the symptomatology they observed both in service 
(from the veteran's standpoint), as well as post service 
bilateral foot symptomatology (from the standpoint of the 
veteran and his wife).  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (noting that lay persons may testify 
regarding symptoms of a disease or injury).  

As far as medical nexus evidence, there is the opinion of the 
May 2005 VA peripheral nerve examiner linking the veteran's 
present chronic sensorimotor peripheral neuropathy of both 
lower extremities to service.  In this regard, the examiner 
opined that the veteran's present chronic sensorimotor 
peripheral neuropathy of both lower extremities is "most 
likely secondary to residuals of cold injury (frostbite) 
occurred in the service."  In rendering this opinion, the 
examiner relied on the veteran's report of having frostbite 
in service, a report which, as noted above, the Board finds 
credible and uncontradicted by the evidence.  There are also 
VA outpatient records from 2001 to 2005 that relate the 
veteran's peripheral neuropathy to frostbite damage.  

Notwithstanding the above, there is also evidence that does 
not support the veteran's claim.  Aside from the absence of 
the veteran's service medical records, there is an absence of 
relevant treatment records for the veteran's claimed 
bilateral foot disability for many years after service.  
Specifically, the earliest medical evidence documenting 
residuals of frostbite is not until 2001.  A lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
However, due consideration has been given to the veteran's 
and his wife's testimony that the veteran did receive 
treatment for his foot problems shortly after service in 1958 
and again in the late 1960s/early 1970s, but that their 
attempts to locate the treatment records have been 
unsuccessful.  The veteran and his wife also testified that 
the condition has been progressive and has only recently 
become so severe that more assertive medical treatment has 
been necessary.  This is consistent with the May 2005 VA 
examiner's opinion that this condition was progressive in 
nature.  Evidence that also weighs against this claim 
consists of some VA outpatient records that relate the 
veteran's peripheral neuropathy to a B12 deficiency.  

In conclusion, the Board finds the evidence for and against 
granting service connection for residuals of frostbite is 
evenly balanced (i.e., in relative equipoise).  Accordingly, 
the benefit of the doubt will be given to the veteran and his 
claim granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The nature and extent of the disability associated with 
service is not at issue before the Board at this time.  
However, the RO should, if possible, take into consideration 
nonservice related factors in evaluating this disability such 
as the veteran's diagnosed osteoarthritis of the subtalar 
joint and ankle joint, bilaterally.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of frostbite of the feet, 
namely peripheral neuropathy of the lower extremities, is 
granted



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


